DECISION
On September 14, 2015, the Defendant was sentenced to the Department of Corrections for eighteen (18) months for the offense of Burglary, a Felony, in violation of §45-6-204, MCA. In all other respects, the previous Orders, conditions, and reasons of the Court that were entered on March 23, 2009, remained unchanged and were re-imposed. The Court found the Defendant was not entitled to receive credit for elapsed time while not incarcerated pursuant to §46-18-203(7)(b), MCA. Denial of elapsed time was based on Defendant’s failure to comply with terms and conditions of the sentence while under supervision. Defendant was entitled to receive credit for pre-trial incarceration time served from April 7, 2015 through April 10, 2015 and July 23, 2015 through July 27, 2015.
On April 8, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Peter Ohman, of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
*34Hon. Brenda Gilbert, Chairperson, Hon. Kathy Seeley, Member and Hon. Brad Newman, Member.